On Rehearing
PER CURIAM.
We granted a rehearing on the question of whether a suspension of a liquor license is a penalty or forfeiture under the amnesty statute involved. That question had been answered in the affirmative in the majority opinion of this court filed November 12, 1959. After having heard further argument thereon and having given said question consideration on rehearing, the opinion and judgment of this court filed November 12, 1959, is adhered to.
HORTON, C. J., and CARROLL, CHAS., J., concur.
PEARSON, J., dissents.